Exhibit 10.95
(SMITH & WESSON LOGO) [c25416c2541601.gif]
September 9, 2011
Mr. Jeffrey D. Buchanan
Smith & Wesson Holding
2100 Roosevelt Avenue
Springfield, MA 01104
Re: Letter of Amendment
Dear Mr. Buchanan:
We are parties to a Severance and Change in Control Agreement dated as of
January 3, 2011 (the “Agreement”). This will confirm the amendment to the
Agreement to delete Clause (a) of Section 3 of the Agreement effective on the
execution of this Letter of Amendment. Except for this change, the Agreement
shall remain in full force and effect.

            Sincerely,

Smith & Wesson Holding Corporation
      By:   /s/ P. James Debney    

Agreed and Accepted:

     
/s/ Jeffrey D. Buchanan
 
Jeffrey D. Buchanan
   

2100 Roosevelt Avenue • PO Box 2208 • Springfield, MA 01102-2208 •
1-800-331-0852 • www.smith-wesson.com

 

